Citation Nr: 0416225	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date prior to May 21, 
2001, for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The "issue" of the amount of retroactive payment due the 
veteran will be addressed in the Remand portion of this 
decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  A claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability was received by VA on May 21, 2001.

2.  The evidence of record tends to indicate that the veteran 
was unemployable on April 9, 2001.


CONCLUSION OF LAW

The requirements for an effective date of April 9, 2001, for 
a total disability rating based on individual unemployability 
due to service-connected disability have been met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The Board notes that the issue of 
entitlement to an earlier effective date for an award of a 
total rating for individual unemployability due to service-
connected disabilities turns on an interpretation of 
the relevant regulation.  The United States Court of Appeals 
for Veterans Claims has held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

However, despite the above-noted observations, the Board 
finds that the veteran has been provided with the law and 
regulations applicable to effective dates, and neither the 
veteran nor his representative have identified additional 
outstanding pertinent treatment records or other documents 
that are not already contained in the record or otherwise 
sufficiently addressed in the records and documents in the 
claims file.  In addition, since the Board has decided to 
grant an earlier effective date, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran. Accordingly, the Board finds that 
remand for further compliance under the VCAA is unnecessary.

Based on the findings of the September 2002 VA examination, 
the veteran was granted a 50 percent evaluation for 
residuals, fracture, right thumb, with carpal tunnel syndrome 
and a 20 percent evaluation for arthritis, left first 
metatarsal joint in a January 2003 rating decision.  These 
awards were made effective on May 21, 2001, based on the date 
of the veteran's application for a TDIU.  The January 2003 
rating decision also determined that a grant of a TDIU was 
warranted, effective on May 21, 2001, on the grounds that on 
this date the veteran's combined rating for his service-
connected disabilities was 80 percent, which met the 
regulatory threshold requirement for entitlement to a TDIU 
under 38 C.F.R. § 4.16.  

On July 20, 2003, the veteran disagreed with the effective 
date assigned for the grant of individual unemployability.  
The veteran has set forth no specific contentions.

A total disability rating for compensation for individual 
unemployability may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

In determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94-95 (1992).

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Department of 
Veterans Affairs (VA).  A claim or application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim. 38 C.F.R. § 3.157.

In the present case, a review record shows that the date of 
the veteran's visit to VAMC on April 9, 2001 is the correct 
basis for the effective date of his TDIU award.  While the 
objective findings obtained during a September 2002 VA 
examination provided the factual basis to allow the rating 
increases for his service-connected disabilities which 
ultimately met the combined rating threshold prescribed by 38 
C.F.R. § 4.16 to permit a grant of a TDIU, the VA Outpatient 
treatment records dated April 9, 2001 demonstrated an 
increase in disability as the veteran reported that he "quit 
work recently due to increasing pain in left knee which 
get[s] swollen and sore and painful.  Also pain in right 
thumb, painful."  

The general condition of the veteran's thumb disability was 
initially documented in the April 9, 2001 VA outpatient 
treatment records.   The objective findings were decreased 
range of motion and sore right thumb.  On May 7, 2001 an 
orthopedic surgeon reported that the X-rays taken on April 9, 
2001 showed some bony deformity of the proximal end of the 
thumb metacarpal where the veteran had previously had a 
fracture and some evidence of traumatic arthritis at the base 
of the thumb and diagnosed the veteran with traumatic 
arthritis of the carpal metacarpal joint of the right thumb.  
The VA examination in September 2002 confirmed that "at this 
time concerning the right wrist and thumb, the condition 
would preclude [the veteran] from using the right hand to 
repeatedly lift or grasp heavy objects repetitively."  The 
evaluation for the veteran's right thumb disability was 
increased from 10 percent disabling to 50 percent disabling.  

Although the veteran has not worked since November 2000, 
there are no medical records associated with the claims file, 
which could establish an informal claim or establish the 
intent to file an informal claim for TDIU benefits between 
the time the veteran's employment ended in November 2000 and 
April 9, 2001.  


ORDER

Entitlement to an earlier effective date of April 9, 2001, 
for an award of a total rating for individual unemployability 
due to service-connected disabilities (TDIU) is granted.


REMAND

On the veteran's VA Form 9, dated "10/26/03," the veteran 
stated that he wished to appeal the amount of retroactive 
payment due to him.  This appears to be a notice of 
disagreement in response to which a statement of the case 
should be issued.   See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED for the following:

The RO should provide the veteran with an 
appropriate statement of the case on the 
matter of the amount of retroactive 
compensation he was due as a result of 
the award of compensation benefits in 
January 2003.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



